 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 1 of 23 PageID #: 208




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JAMES R. ADAMS,                       )
                                      )
                       Plaintiff,     )
                                      )
             v.                       )   C.A. No. 20-1680-MN
                                      )
THE HON. JOHN CARNEY,                 )
Governor of the State of Delaware,    )
                                      )
                       Defendant.     )




  ANSWERING BRIEF IN OPPOSITION TO THE MOTION TO DISMISS OF
          DEFENDANT THE HONORABLE JOHN CARNEY




                                             David L. Finger (DE Bar ID #2556)
                                             Finger & Slanina, LLC
                                             One Commerce Center
                                             1201 N. Orange St., 7th fl.
                                             Wilmington, DE 19801
                                             (302) 573-2525
                                             dfinger@delawgroup.com
                                             Attorney for plaintiff James R. Adams


Dated: April 1, 2021
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 2 of 23 PageID #: 209




                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INTRODUCTION AND SUMMARY OF ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

NATURE AND STAGE OF THE PROCEEDINGS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

          THE PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

          VENUE, SUBJECT MATTER JURISDICTION AND STANDING . . . . . . . . . . . . . . . . 5

          BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

I.        ADAMS HAS ESTABLISHED STANDING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

          A.         ISSUE PRECLUSION DOES NOT APPLY HERE BECAUSE THE CLAIM OF
                     STANDING IS BASED ON FACTS OCCURRING AFTER THE AMENDED
                     COMPLAINT IN ADAMS I WAS FILED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

          B.         ADAMS HAS PLEADED FACTS SHOWING THAT HE IS “ABLE AND
                     READY” TO APPLY FOR A JUDGESHIP . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                     1.         Adams Has Developed A Concrete Plan . . . . . . . . . . . . . . . . . . . . . . . . . 12

                     2.         Adams Applied for Judgeships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

          C.         THERE IS A SUBSTANTIAL RISK THAT THE HARM WILL OCCUR . . . . 16

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19




                                                                     i
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 3 of 23 PageID #: 210




                                                    TABLE OF AUTHORITIES

Cases

Adams v. Carney, 2017 WL 6033650 (D. Del. June 11, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . 2, 7

Adams v. Carney, 2018 WL 2411219 (D. Del. May 23, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Adams v. Carney, 2018 WL 3105113 (D. Del. June 25, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Adams v. Governor of Delaware, 922 F.3d 166 (3d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . 2, 7

Ballentine v. United States, 486 F.3d 806 (3d Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Bradley v. T-Mobile US, Inc., 2020 WL 1233924 (N.D. Cal. Mar. 13, 2020) . . . . . . . . . . . . . . . 12

Carney v. Adams, 141 S.Ct. 493 (2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Dept. of Commerce v. New York, 139 S.Ct. 2551 (2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Edgar v. Coats, 454 F.Supp.3d 502 (D. Md. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Great West Casualty Company v. Packaging Corporation of America, 444 F.Supp.3d 664 (M.D.S.C.
2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Hunter v. Branch Banking and Trust Co., 2013 WL 4052411 (N.D. Tex. Aug. 12, 2013) . . . . . 13

In re Horizon Healthcare Services Inc. Data Breach Litigation, 846 F.3d 625 (3d Cir. 2017)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

In re McCaffrey, 545 A.2d 617 (Del. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

In re Navy Chaplaincy, 697 F.3d 1171 (D.C. Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Northeastern Florida Chapter of Associated General Contractors of America v. City of Jackson,
Fla., 508 U.S. 656 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Perry v. Sheahan, 222 F.3d 309 (7th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10-11

Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

Thomas v. King, 99 A.2d 778 (Del. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16



                                                                           ii
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 4 of 23 PageID #: 211




Warth v. Seldin, 422 U.S. 490 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Worth v. Jackson, 451 F.3d 854 (D.C. Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Zapata v. HSBC Holdings PLC, 414 F.Supp.3d 342 (E.D.N.Y. 2019), aff’d, 825 Fed.Appx. 55 (2nd
Cir. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11


Other Authorities

42 U.S.C. §1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

28 U.S.C. §1331 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

28 U.S.C. §1391(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

F.R.E. 201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Del. Const., Art. IV, §3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 5

Del. Const. Art. IV §2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

15 Del. C. §101(15) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                       iii
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 5 of 23 PageID #: 212




                    INTRODUCTION AND SUMMARY OF ARGUMENT

       Defendant Gov. John Carney asks this Court to adopt a test for standing that would require

one challenging the constitutionality of Delaware’s judicial selection process, as set forth in Article

IV, §3 of the Constitution of the State of Delaware, to (i) engage in futile acts contrary to the

teaching of the United States Supreme Court to prove that the challenger is “able and ready” to

apply, (ii) not only have the psychic ability to predict when there will be upcoming vacancies so that

the claimed injury will be “imminent,” but also to file suit shortly before an opening is announced,

(iii) be ready and able at all times to apply for a judgeship from the moment one decides one wants

to be a judge, no matter what else may occur in a person’s life.

       This is an impossible standard to meet, and one which the Supreme Court has never

sanctioned. Gov. Carney’s goal is not merely to convince the Court that Adams lacks standing, but

to create a test for standing that would prevent any challenge ever to Article IV, §3.

       The circumstances of the present action, based on facts arising after the filing of the

Complaint in previous litigation, establish that Adams is both able and ready to serve as a judge.

This is established not merely by Adams’ words, but also by his deeds. He developed a concrete

plan to make it more likely that he will achieve his goal. He applied for judgeships when he was

eligible and available. Absent a judicial ruling, the harm will continue routinely and perpetually. As

such, Adams has easily met the requirements for Article III standing.




                                                  1
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 6 of 23 PageID #: 213




                      NATURE AND STAGE OF THE PROCEEDINGS

A. Adams I.

        Plaintiff James R. Adams filed his first action on February 21, 2017. Adams v. Carney, C.A.

No. 17-181-MPT (the docket of which is attached hereto as Exhibit A). The parties cross-moved for

summary judgment on September 29, 2017. On December 6, 2017, the District Court issued its first

opinion granting summary judgment to Adams. Adams v. Carney, 2017 WL 6033650 (D. Del. Dec.

6, 2017). Gov. Carney filed a motion for clarification of the December 6 Opinion, to determine the

scope of the holding in that Opinion. On January 5, 2018, the Governor filed an appeal with the

Third Circuit in order to preserve his appellate rights during the pendency of the motion for

clarification.

        On May 23, 2018, the District Court ruled on the Governor’s motion for clarification and

denied without prejudice Adams’ motion to hold the Governor in contempt. Adams v. Carney, 2018

WL 2411219 (D. Del. May 23, 2018).

        Subsequently, the District Court granted Gov. Carney’s motion for a stay pending appeal.

Adams v. Carney, 2018 WL 3105113 (D. Del. June 25, 2018). The Third Circuit affirmed in part and

reversed in part the ruling of the District Court. Adams v. Governor of Delaware, 922 F.3d 166 (3d

Cir. 2019). When the Third Circuit Opinion became final, the stay issued by the District Court

dissolved. The Governor did not seek a further stay.

        The Governor filed a petition for certiorari with the Unites States Supreme Court on

September 4, 2019. Carney v. Adams, 141 S. Ct. 493 (2020). The appeal was accepted by that Court

on December 6, 2019. Carney v. Adams, 140 S.Ct. 602 (2019). On December 10, 2020, the Supreme

Court reversed the Third Circuit and held that Plaintiff failed to prove under the facts presented to


                                                 2
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 7 of 23 PageID #: 214




the District Court that he had standing to challenge the Article IV, §3 of the Delaware Constitution.

Carney v. Adams, 141 S. Ct. 493 (2020).

B.     Adams II.

       On the same day the Supreme Court issued its decision, Adams filed the present action. (The

docket in this action is attached hereto as Exhibit B).

       On February 18, 2021, Gov. Carney filed a Motion to Dismiss on the ground that Adams

lacked standing. On February 25, 2021, Adams filed an Amended Complaint. Consequently, the

District Court denied the Motion to Dismiss on the ground of mootness. On March 18, 2021, Gov.

Carney filed a new Motion to Dismiss, also on the ground of standing, along with a supporting

opening brief.

       Thus is Adams’ brief in opposition to that Motion to Dismiss.




                                                  3
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 8 of 23 PageID #: 215




                                   STATEMENT OF FACTS

                                         THE PARTIES

        Plaintiff James R. Adams is a graduate of Ursinus College and Delaware Law School. He

member of the Bar of the State of Delaware. He resides in New Castle County, Delaware. After

three years in private practice, he went to work for the Delaware Department of Justice. There, he

served as Assistant State Solicitor under Attorney General Beau Biden. He has also served as

Deputy Division Director of the Family Division, which handles cases involving domestic violence,

child abuse and neglect, child support orders, and juvenile delinquency and truancy. He retired from

the Department of Justice on December 31, 2015. Until 2017, he was registered as a Democrat, but

in early 2017 changed his political status from Democrat to unaffiliated. (Am. Compl. ¶21).

       Defendant the Hon. John Carney is the Governor of the State of Delaware. Pursuant to

Article IV, Section 3 of the Constitution of the State of Delaware, the Governor is responsible for

appointing judges to Delaware state courts. He makes judicial appointments pursuant to the authority

granted to him by the Constitution of the State of Delaware. He is currently compelled by the

Constitution of the State of Delaware to exercise that authority in a politically discriminatory way.

The Governor takes these actions under color of state law. (Am. Compl. ¶3).




       1

        “For purposes of ruling on a motion to dismiss for want of standing, both the trial and
reviewing courts must accept as true all material allegations of the complaint, and must construe the
complaint in favor of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501 (1975).

                                                 4
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 9 of 23 PageID #: 216




              VENUE, SUBJECT MATTER JURISDICTION AND STANDING

       Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b), as all of the parties in this

action reside in Delaware and all of the events involved in this action took place in Delaware. (Am.

Compl. ¶4).

       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §1331 as the

case arises under the First and Fourteenth Amendments to the Constitution of the United States and

42 U.S.C. §1983. (Am. Compl. ¶5).

       Adams has standing to bring this challenge as he is a member of the Delaware Bar who at

various times has applied for a judgeship but is ineligible because he is not a member of a political

party. As set forth below, Adams has applied for, and been rejected for several judicial positions, and

is ready and able to do so again if the opportunity arises. The limitation restricting judgeships to

members of political parties, however, denies absolutely Adams’ ability, and the ability of all

unaffiliated and minority party lawyers, to be considered for a judgeship on the merits, causing a

concrete injury in fact. Adams has desired and still desires a judgeship. In furtherance of his desire,

he contacted the State of Delaware Office of Pensions to inquire what would happen to his pension

if he were appointed to a judgeship. (Am. Compl. ¶6).

                                         BACKGROUND

       Article IV, Section 3 of the Constitution of the State of Delaware contains a provision, unique

to Delaware, which provides, in pertinent part, that:

       Appointments to the office of the State Judiciary shall at all times be subject to all
       of the following limitations:

       First, three of the five Justices of the Supreme Court in office at the same time, shall
       be of one major political party, and two of said Justices shall be of the other major
       political party.

                                                  5
Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 10 of 23 PageID #: 217




       Second, at any time when the total number of Judges of the Superior Court shall be
       an even number not more than one-half of the members of all such offices shall be
       of the same political party; and at any time when the number of such offices shall be
       an odd number, then not more than a bare majority of the members of all such offices
       shall be of the same major political party, the remaining members of such offices
       shall be of the other major political party.

       Third, at any time when the total number of the offices of the Justices of the Supreme
       Court, the Judges of the Superior Court, the Chancellor and all the Vice-Chancellors
       shall be an even number, not more than one-half of the members of all such offices
       shall be of the same major political party; and at any time when the total number of
       such offices shall be an odd number, then not more than a bare majority of the
       members of all such offices shall be of the same major political party; the remaining
       members of the Courts above enumerated shall be of the other major political party.

       Fourth, at any time when the total number of Judges of the Family Court shall be an
       even number, not more than one-half of the Judges shall be of the same political
       party; and at any time when the total number of Judges shall be an odd number, then
       not more than a majority of one Judge shall be of the same political party.

       Fifth, at any time when the total number of Judges of the Court of Common Pleas
       shall be an even number, not more than one-half of the Judges shall be of the same
       political party; and at any time when the total number of Judges shall be an odd
       number, then not more than a majority of one Judge shall be of the same political
       party.

(Am. Compl. ¶7) (the “Provisions”).

       Thus, the Provisions require that judicial openings be filled by “major” political parties.

Although the Constitution of the State of Delaware does not define the phrase “major political

party,” the Delaware Code defines it as “any political party which, as of December 31 of the year

immediately preceding any general election year, has registered in the name of that party voters equal

to at least 5 percent of the total number of voters registered in the State,” 15 Del. C. §101(15).

“Political party” is defined as

       any political organization which elects a state committee and officers of a state
       committee, by a state convention composed of delegates elected from each
       representative district in which the party has registered members, and which
       nominates candidates for electors of President and Vice-President, or nominates

                                                  6
    Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 11 of 23 PageID #: 218




         candidates for offices to be decided at the general election. All political parties shall
         be divided into 2 classes:

         a. “Major political party” means any political party which, as of December 31 of the
         year immediately preceding any general election year, has registered in the name of
         that party voters equal to at least 5 percent of the total number of voters registered in
         the State.


        b. “Minor political party” means any political party which does not qualify as a major
        political party.

Id.

        On February 21, 2017, Adams filed suit in this Court to have the requirement that judges be

members of a major or minor political party declared in violation of his freedom of political

association protected under the First Amendment to the Constitution of the United States. Adams v.

Carney, C.A. No. 17-181-MPT. The parties cross-moved for summary judgment. On December 6,

2017, the Court issued a Memorandum Opinion entering summary judgment in Adams’ favor and

denying Gov. Carney’s motion for summary judgment. Adams v. Carney, 2017 WL 6033650 (D. Del.

June 11, 2017). (Am. Compl. ¶9).

        On January 5, 2018, Gov. Carney filed a Notice of Appeal to the U.S. Court of Appeals for

the Third Circuit from the decision of this Court entering judgment in Adams’ favor. (Am. Compl.

¶10). On June 25, 2018, this Court entered a stay of its ruling pending resolution of the appeal in the

Third Circuit. (Am. Compl. ¶11).

.       On April 10, 2019, the Third Circuit issued a Revised Opinion affirming the decision of the

District Court. Adams v. Governor of the State of Delaware, 922 F.3d 166 (3d Cir. 2019). Gov.

Carney filed a Petition for Certiorari to the United States Supreme Court, but did not seek a stay if

the Third Circuit’s ruling. Consequently, for the time being at least, the State of Delaware was


                                                    7
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 12 of 23 PageID #: 219




prevented from excluding lawyers who were neither Democrats nor Republicans from consideration

for a judgeship. (Am. Compl. ¶12).

        On September 4, 2019, Gov. Carney filed a petition for certiorari with the United States

Supreme Court. On December 6, 2019, the Supreme Court agreed to hear the case. (Am. Compl.

¶13).

        As there was no stay of the Third Circuit’s ruling, Adams set a plan for applying for

judgeships. First, he would not apply for any judgeship where a sitting judge was seeking

reappointment, as in Delaware it is extremely rare that a judge seeking reappointment is denied same.

Second, he deferred seeking a judgeship in either the Supreme Court or the Court of Chancery

because, even though he believed he was qualified for those positions, Adams concluded that he

would not realistically be considered.2 Instead, he would focus on the Superior Court and the Court

of Common Pleas. He also declined to apply for two Superior Court openings that arose outside of

New Castle County, where Adams resides, as traditionally Delaware state judges are chosen from the

same county in which they reside, and Adams did not intend to relocate. (Am. Compl. ¶14).

        Two Superior Court judgeship in New Castle County became available after the Third

Circuit’s ruling, in April and November, 2019. The timing, however, was bad for Adams. In 2017,

he started a single member LLC in order to buy a small investment lot in West Virginia. In 2018 and


        2

        Gov. Carney notes that Adams did not apply for a position on the Supreme Court and the
Court of Chancery in 2019. (Defendant’s Opening Brief (DOB) 10). That is why. Gov. Carney also
notes that Adams did not apply for positions on the Superior Court in 2020. (Id.). As shown in
Exhibits 6 and 7 to the Declaration of David C. McBride, both of those positions were located in
Sussex County, Delaware. Adams is located in New Castle County, Delaware. Adams decided as
part of his plan that he would not seek judgeships outside of New Castle County, as judgeship
positions in a given county are normally filled by lawyers who reside in that county. (Am. Compl.
¶14).

                                                 8
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 13 of 23 PageID #: 220




2019 this small effort greatly expanded. The LLC bought, rehabbed and sold a condominium in

Ocean City, Md., purchased and rehabbed a townhouse in Ocean City, Md., bought rehabbed and sold

a house in Sassafras, Md., bought rehabbed and sold a house in Still Pond, Md., sold the lot in West

Virginia, bought another lot in West Virginia, bought and rehabbed a cabin in West Virginia, and

bought a historic church in NY. As Adams was very tied up with the LLC during that time he had

to pass on those judgeships. As things settled down he began applying again in 2020 and 2021. (Am.

Compl. ¶15).

       On February 26, 2020, the Delaware Judicial Nominating Commission announced a vacancy

in the Court of Common Pleas of the State of Delaware. Adams applied for that position, but was

advised by letter dated April 29, 2020, that his name would not be forwarded to the Governor for

further consideration. (Am. Compl. ¶3 & Ex. C thereto). (Am. Compl. ¶16).

       On December 10, 2020, the United States Supreme Court issued its Opinion ruling that Adams

did not have standing to sue and so reversed the decisions of the lower courts. The Supreme Court

did not address the First Amendment issue. (Am. Compl. ¶17).

       On January 19, 2021, a judicial vacancy was announced in the Court of Common Pleas.

Adams applied for that position and, as of the filing of the Amended Complaint, was waiting to hear

about it. (Am. Compl. ¶18). After the Amended Complaint was filed he received notice that his

name is not going to the Governor. (Ex. E).




                                                 9
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 14 of 23 PageID #: 221




                                            ARGUMENT

I.       ADAMS HAS ESTABLISHED STANDING.

         To establish standing under Article III of the Constitution of the United States, Adams has to

allege facts demonstrating (I) an injury in fact, (ii) a causal connection between the injury and the

conduct complained of, and (iii) a likelihood that the injury will be redressed by a favorable decision

by this Court. Carney v. Adams, 141 S.Ct. 493, 498 (2020) (“Adams I”).3 The elements must be

established by facts existing as of the date of the filing of the Complaint. Id. at 499.

         In reviewing the allegations of a Complaint being challenged on the ground of standing, the

Court accepts Adams’ well-pleaded factual allegations as true and draws all reasonable inferences

from those allegations in the Plaintiffs’ favor. In re Horizon Healthcare Services Inc. Data Breach

Litigation, 846 F.3d 625, 633 (3d Cir. 2017).

                A.      ISSUE PRECLUSION DOES NOT APPLY HERE BECAUSE THE
                        CLAIM OF STANDING IS BASED ON FACTS OCCURRING AFTER
                        THE AMENDED COMPLAINT IN ADAMS I WAS FILED.

         Standing is determined by facts that arose prior to the filing of the Complaint. Absent an

amendment of the Complaint, standing cannot be established by facts arising after the Complaint is

filed.

         It is true that factual findings made in determining standing are res judicata in a subsequent

action where the issue of standing is again being litigated. However, where the claim of standing is

based on facts arising subsequent to the filing of a prior Complaint, or the final opportunity to present

those facts to the Court, the doctrine of issue preclusion is not applicable. Perry v. Sheahan, 222


         3

       Gov. Carney has not challenged the second or third elements of the standing test, and so
 Adams will not address it in this brief.

                                                   10
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 15 of 23 PageID #: 222




F.3d 309, 318 (7th Cir. 2000). See also Zapata v. HSBC Holdings PLC, 414 F.Supp.3d 342, 349

(E.D.N.Y. 2019), aff’d, 825 Fed.Appx. 55 (2nd Cir. 2020) (issue preclusion applicable on

jurisdictional issue because “the complaint does not set forth, nor is the court aware of, any

jurisdictional facts not known or knowable to Plaintiffs when they filed the [prior] Texas Action”).

        In Adams I, Adams filed his original Complaint on February 1, 2017 and his Amended

Complaint on April 10, 2018. On December 6, 2017, this Court ruled that Adams had established

standing and entered summary judgment in his favor. At that point there was neither the need nor the

opportunity to amend his Complaint to add new facts. Ultimately, the Supreme Court decided that

the evidence did not support a finding of standing.

        The Complaint in the present action describes action taken after the District Court ruled in

Adams’ favor, when he became newly-eligible for positions based on the District Court’s ruling, as

well as actions taken after the Third Circuit issued its ruling – the development of a plan of action and

his application for certain judgeships (and his reasons for not applying for certain others). As such,

issue preclusion does not apply.4




         4

         Gov. Carney claims that the Supreme Court established Adam’s motives for filing Adams
 I, and that such determination is binding here. (DOB 16). To the extent that Gov. Carney is
 insinuating that the Supreme Court found that Adams’ motivation was anything less than a sincere
 desire to become a judge, the Supreme Court made no such finding.

                                                   11
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 16 of 23 PageID #: 223




       B.      ADAMS HAS PLEADED FACTS SHOWING THAT HE IS “ABLE AND
               READY”5 TO APPLY FOR A JUDGESHIP.

               1.      Adams Has Developed A Concrete Plan.

       The Supreme Court noted that Adams did not have a concrete plan for applying for a

judgeship. However, after he became eligible for judgeships as a result of his victory in the District

Court, he developed a concrete plan. First, he would not apply for any judgeship where a sitting judge

was seeking reappointment, as in Delaware it is extremely rare that a judge seeking reappointment

is denied same. Second, he deferred seeking a judgeship in either the Supreme Court or the Court of

Chancery because, even though he believed he was qualified for those positions, Adams concluded

that he would not realistically be considered. Instead, he decided to focus on the Superior Court and

the Court of Common Pleas. He also limited his geographic scope to New Castle County, where he

resides, as traditionally Delaware state judges are chosen from the same county in which they reside,

and Adams did not intend to relocate. For these reasons he declined to apply for two Superior Court

opening that arose outside of New Castle County. (Am. Compl. ¶14).

       Gov. Carney ignores these pleaded facts. More importantly, Gov. Carney does not offer any

reasoned argument about why Adams’ plan does not qualify as a concrete plan. Indeed, what else

could constitute a concrete plan in this circumstance? Lawyers have no idea when an opening might




        5

        “Able” means qualified and “ready” means seeking employment and genuinely interested in
the position. Bradley v. T-Mobile US, Inc., 2020 WL 1233924 at *10 (N.D. Cal. Mar. 13, 2020).
There is no dispute that Adams is able, as the only qualifications for Delaware state judgeships is
that they be “learned in the law” and “citizens of the State.” Del. Const. Art. IV §2. Adams is a
member of the Bar of the State of Delaware who lives in Delaware. (Am. Compl. ¶2). As Adams
is a member of the Delaware law, he is deemed to be learned in the law. See In re McCaffrey, 545
A.2d 617, 618 (Del. 1988).

                                                 12
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 17 of 23 PageID #: 224




arise.6 But Adams has put together a plan regarding what positions he will apply for when they do

arrive, including reasons why. What more should realistically required or could be done in the context

of applying for a judgeship? “[W]hat constitutes a sufficiently concrete plan...must be evaluated in

context.” Hunter v. Branch Banking and Trust Co., 2013 WL 4052411 at *4 (N.D. Tex. Aug. 12,

2013).

                2.      Adams Applied for Judgeships.

         The Supreme Court held that, to show that he is able and ready to apply for a judgeship, he

must show that “he is likely to apply to become a judge in the reasonably foreseeable future if

Delaware did not bar him because of his political affiliation” Carney, 141 S.Ct. at 498. The Supreme

Court noted that Adams had not applied previously. He did not do so because, as of the time he began

looking for a judgeship he was no longer a member of a major political party, as required by

Delaware’s Constitution. The Supreme Court reaffirmed the principle that a party need not make a

formal application when it would amount to a futile gesture. Id. at 503.7 Nonetheless, the Supreme

Court held that in the absence of other indicia of intent such as a history of applications or

identification of a plan, Adams’ statement of intent was of itself insufficient to establish that he was

able and ready to apply. Id. at 501-03.

         The circumstances of the present action differ remarkably. This Court in Carney I issued a

stay of its ruling pending appeal to the U.S. Court of Appeals for the Third Circuit. (Am. Compl.

         6

         Lawyers could learn when sitting judges were appointed and calculate when their term is up,
 but that does not tell lawyers whether those judges will seek reappointment. As such it is mere
 speculation.
         7

        Obviously, applying when Adams was not a member of a major political party would make
 him ineligible, and so application would be futile.

                                                  13
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 18 of 23 PageID #: 225




¶12). However, after the ruling on the merits but prior to the entry of the stay Adams applied for a

judgeship that was open in the Superior Court. His name was not forwarded to the Governor for

consideration. He also applied for a position in the Court of Common Pleas during the same period,

but his name was not forwarded to the Governor for consideration. (Am Compl. ¶11 n.1). After the

stay was granted, Adams again was ineligible for a position (outside of the Court of Common Pleas).

However, after Third Circuit ruled, there was no stay and Adams was free to apply.

       Gov. Carney argues that the fact that Adams applied for a Superior Court judgeship three years

ago has no evidentiary value. However, he ignores the fact that the fact that Adams did not apply for

judgeships after those three years (and prior to the ruling of the Third Circuit) is because this Court

stayed its summary judgment ruling in favor of Adams pending appeal. This prevented Adams from

doing anything other than making a futile gesture, which the Supreme Court has deemed unnecessary.

Adams’ applications prove that, when the opportunity was available, he was ready and seized on the

opportunity and made an application.

       Adams had to defer applying for a little while after the Third Circuit ruled because he had to

attend to activities involving significant financial investments which required his personal attention

and involvement. (Am. Compl. ¶15). These obligations rendered him not able or willing to serve

as a judge during that period. However, no case holds that, in a circumstance where judicial

opportunities arise from time to time, with no fixed timetable, a plaintiff has to be in a constant state

of readiness and ability. This would be an untenable restriction in that all people face matters in their

lives which necessarily require certain priorities be temporarily reordered to deal with whatever is




                                                   14
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 19 of 23 PageID #: 226




going on in their lives.8 For example, if a position came open shortly after Adams suffered a death

in the family, would it be held against him for not applying for the judgeship because he had to spend

attend to such matters as the funeral, administering the estate, mourning and comforting family

members, etc.? Indeed, Carney suggests that the real issue is whether Adams was ready and able at

the time he filed his lawsuit, not at all times. 141 S.Ct. at 501 (“three considerations, taken together,

convince us that the record evidence fails to show that, at the time he commenced the lawsuit, Adams

was ‘able and ready’ to apply for a judgeship,” italics added).

        Once that was resolved, Adams began applying. In February 2020, a position became open

on the Court of Common Pleas. Adams applied, but his name was not forwarded to the Governor for

consideration. (Am. Compl. ¶16). On January 19, 2021, another judicial vacancy was announced

in the Court of Common Pleas. Adams has applied for that position and is waiting to hear about it.

(Am. Compl. ¶18).9

        Gov. Carney argues that applying for judgeships in the Court of Common Pleas does not count

in the standing analysis because that Court does not restrict judgeships to major political parties, and

so there is no injury. (DOB 14). This misses the point. The applications to openings in both the

Superior Court and the Court of Common Pleas is evidence that Adams is “able and ready.” But being



         8

                 Gov. Carney’s argument that “[i]t is evident that Plaintiff would not apply for a
 position if the Article IV Provisions are invalidated because he failed to apply when he had the
 opportunity to do so” (DOB 4-5) is simply illogical. That is like saying “he passed numerous bake
 shops in the past three years without ever buying a chocolate cake therefore he will not buy a
 chocolate cake in the future.” It is especially illogical when the evidence is that he bought chocolate
 cake not only in 2018, but also in 2020 and 2021.
         9

       Gov. Carney suggests that these applications mean that “Plaintiff’s focus is now on the Court
 of Common Pleas.” (DOB 13). That is incorrect.

                                                   15
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 20 of 23 PageID #: 227




“able and ready” is not of itself the injury. The denial of opportunity based on unconstitutional

discrimination is the injury. Northeastern Florida Chapter of Associated General Contractors of

America v. City of Jackson, Fla., 508 U.S. 656, 666 (1993). The “able and ready” requirement is to

show that the injury is personal and concrete, and not just a generalized grievance. See Carney, 141

S.Ct. at 499-500, 503. To conclude otherwise would be to require Adams to apply to courts where

he is sure to be denied because he is an unaffiliated voter. That is the kind of futile gesture the

Supreme Court deemed unnecessary. Id. at 503.

        Gov. Carney does not argue, nor could he, that Adams filed a sham pleading. Thus, the facts

alleged must be accepted as true, with all reasonable inferences (including a presumption of good

faith). Thomas v. King, 99 A.2d 778, 781 (Del. 1983) (all people are presumed to act in good faith).

        These actions evidence Adams’ sincere intention to become a judge. Adams made a concrete

plan as how to how he was going to attain his goals, focusing on those courts as to which he believed

he would have the best chance of being seen as a viable candidate. With the reversal by the Supreme

Court, any further applications, at least as to the Superior Court, would be futile gestures. He has

continued to apply for positions in the Court of Common Pleas (which is not restricted to major

political parties) as they have arisen. (Am. Compl. ¶¶16, 18).10 This shows that it is more than

“likely” Adams would apply in the reasonably foreseeable future. Carney, 1412 S.Ct. 499-500.

        C.      THERE IS A SUBSTANTIAL RISK THAT THE HARM WILL OCCUR.

        To have standing, in addition to being able and ready, the harm must be either “imminent,”

id. at 498, or, alternatively, in the case of future injury, there must a “substantial risk that the harm


         10

       Adams is currently preparing an application for a Superior Court opening which was
 announced last month.

                                                   16
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 21 of 23 PageID #: 228




will occur.” Dept. of Commerce v. New York, 139 S.Ct. 2551, 2565 (2019); Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 158 (2014).

        The harm here is the selection of judges only from members of political parties. It should be

a matter subject to judicial notice that there are turnovers in state and federal judiciaries. In Delaware

where judges are appointed, turnover is primarily due to death or retirement or, in rare cases, failure

to be reappointed, or the expansion of a court. Even if such an obvious fact is not subject to judicial

notice, evidence supporting that claim appears in the Declaration of David C. McBride in Support of

Defendant’s Opening Brief of His Motion to Dismiss at Exhibits 1-7 and well as Exhibits A-C of the

Amended Complaint. Additional documentation is attached hereto as Exhibit C.11

        The way Delaware lawyers learn of judicial openings is through announcements by the

Judicial Nominating Commission. Such announcements indicate whether the judge is retiring, has

died, or is seeking reappointment. Although announcements come with no set frequency, they do

come on a fairly regular cases. In 2017 there were at least five such announcements. Ex. C hereto

at C-1-5. In 2018 there were at least 4 announcements (one of which was for a judge seeking

reappointment). Id. at C-7-9. In 2019 there were at least six. Id. at C-10-15. In 2020 there were at

least four. Id. at C-16-20. There has been one so far in 2021. Id. at C-21.12 This shows that positions

         11

          As Gov. Carney appears to agree (DOB 6 n.3), this Court can take judicial notice of the
 announcements of the Judicial Nominating Commission on behalf of the Governor under F.R.E. 201
 (as it does not appear that either side is questioning the accuracy of the documents). Alternatively,
 as a motion to dismiss on the ground of standing is “properly tested under Rule 12(b)(1),” Ballentine
 v. United States, 486 F.3d 806, 810 (3d Cir. 2007), the Court may regard the pleadings as evidence
 on the issue, and may also consider evidence outside the pleadings without converting the proceeding
 to one for summary judgment. Edgar v. Coats, 454 F.Supp.3d 502, 520 (D. Md. 2020); Great West
 Casualty Company v. Packaging Corporation of America, 444 F.Supp.3d 664, 667 (M.D.S.C. 2020).
         12

                                                                                           (continued...)

                                                   17
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 22 of 23 PageID #: 229




become available on a routine basis, albeit unknown as to timing. Past history of nominations limited

to major political parties indicates that, absent a declaration as to the unconstitutionality of the

Delaware Provisions, it will continue, and there is not only a substantial risk, but a certainty, that the

injury will occur and keep occurring on a routine basis. See Susan B. Anthony List, 573 U.S. at 164

(history of practice shows that the threat of harm is not “chimerical”).

        These facts also satisfy the “imminency test.” In Worth v. Jackson, 451 F.3d 854 (D.C. Cir.

2006), the plaintiff brought a claim that an “affirmative employment plan” discriminated against him.

In addressing standing, the Court said that where there was no doubt that the employer would

continue to post jobs, “Worth’s injury (competing on an uneven playing field) is sufficiently imminent

for standing purposes.” Id. at 859. See also In re Navy Chaplaincy, 697 F.3d 1171, 1176-78 (D.C.

Cir. 2012) (where discriminatory policies continue to exist and will govern the conduct of future

election boards, harm “ is sufficiently non-speculative to support standing”). So, too, here.

        Moreover, this recent history of judicial vacancy announcements shows that, at the time of

filing, the risk of harm was imminent. In the present action, the Complaint was filed on December

10, 2020, and the Amended Complaint was filed on February 25, 2021. (Ex. B). The next opening

was announced on March 18, 2021. Ex. C at C-21. Thus, whether one goes by the date of the original

Complaint or the date of the Amended Complaint, the next opening was only weeks away.13




        12
        (...continued)
       Notices of openings where judges seek reappointment and openings outside of New Castle
 County are included in Exhibit C simply to show the regularity of notices.
         13

        Adams filed his original Complaint in Adams I on February 21, 2017, and filed an Amended
 Complaint on April 10, 2017. (Ex. A hereto). The next openings for positions where judges were not
 seeking reappointment were announced on November 14, 2017. (Ex. C at C-5).

                                                   18
 Case 1:20-cv-01680-MN Document 22 Filed 04/01/21 Page 23 of 23 PageID #: 230




                                        CONCLUSION

       WHEREFORE, for the forgoing reasons, plaintiff James R. Adams respectfully requests that

the Court deny the Motion to Dismiss.



                                                   Respectfully submitted,


                                                   /s/ David L. Finger
                                                   David L. Finger (DE Bar ID #2556)
                                                   Finger & Slanina, LLC
                                                   One Commerce Center
                                                   1201 N. Orange St., 7th fl.
                                                   Wilmington, DE 19801
                                                   (302) 573-2525
                                                   Attorney for plaintiff James R. Adams

Dated: April 1, 2020




                                              19
